761 P.2d 1365 (1988)
93 Or.App. 322
STATE of Oregon, Respondent,
v.
Edward Alan WILLS, Jr., Appellant.
85-03-31133; CA A43558.
Court of Appeals of Oregon.
Argued and Submitted March 25, 1988.
Decided October 5, 1988.
Clint A. Lonergan, Portland, argued the cause for appellant. With him on the brief was Richard L. Lonergan, Portland.
Leslie Jo Westphal, Asst. Atty. Gen., Salem, argued the cause for respondent. With her on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before BUTTLER, P.J., and JOSEPH, C.J., and ROSSMAN, J.
PER CURIAM.
Defendant was convicted of rape I, sodomy I and sexual abuse I. ORS 163.375; ORS 163.405; ORS 163.425. We affirm the convictions but remand with instructions to vacate the portion of the judgment purporting to impose a forfeiture of his assets.
*1366 In addition to imposing a compensatory fine, see ORS 137.101, the court ordered that defendant forfeit "any assets" to pay it. Defendant did not object to either the fine or the forfeiture. The statute authorizes a compensatory fine. Without an objection having been made to the fine, there is nothing to review. However, an objection is not required in order to challenge a sentence which exceeds the court's authority, as did the forefeiture. State v. Braughton, 28 Or. App. 891, 893, 561 P.2d 1040 (1977).
ORS 161.045(4) provides:
"No conviction of a person for an offense works a forfeiture of the property of the person, except in cases where a forfeiture is expressly provided by law."
We have found no statute authorizing forfeiture of property under the circumstances, and neither party has directed our attention to one. The trial court had no forfeiture authority, and that portion of the order cannot stand. See State v. Gammond, 75 Or. App. 27, 29, 704 P.2d 1154 (1985).
Defendant's other assignment of error is without merit.
Convictions affirmed; remanded for resentencing with instructions to vacate the forfeiture.